576 N.W.2d 390 (1997)
226 Mich. App. 568
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Edgar WILLIAMS, Defendant-Appellee.
Docket No. 199847.
Court of Appeals of Michigan.
Submitted October 8, 1997, at Lansing.
Decided November 25, 1997, at 9:15 a.m.
Released for Publication March 10, 1998.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Stuart J. Dunnings, III, Prosecuting Attorney, and Samuel R. Smith, Chief of Appellate Division, for People.
Gene F. Turnwald, Lansing, for Defendant-Appellee.
Before JANSEN, P.J., and DOCTOROFF and GAGE, JJ.
PER CURIAM.
The prosecution appeals as of right from the trial court's order granting defendant's motion to quash the bindover and dismiss the charge against him of carrying a concealed weapon (CCW), M.C.L. § 750.227; M.S.A.§ 28.424. We affirm.
On June 20, 1996, Lansing police stopped defendant because the automobile he was driving had a cracked windshield, a loud exhaust, and only one brake light. Defendant consented to a search of his automobile, and the police found a .380 caliber semiautomatic handgun in the glove compartment. Defendant produced an Alabama pistol license with an expiration date of January 30, 1997. Defendant was arrested and charged with carrying a concealed weapon, in violation of M.C.L. § 750.227; M.S.A. § 28.424. *391 Following a preliminary examination, he was bound over for trial. Defendant brought a motion to quash the bindover and dismiss the charge against him, arguing that he was exempted from liability under the CCW statute because he held a valid license from another state. The trial court granted the motion, holding that M.C.L. § 750.231a(1)(a); M.S.A. § 28.428(1)(1)(a) exempts from liability under the CCW statute all persons, including Michigan residents, who hold a valid license from another state.
M.C.L. § 750.231a(1)(a); M.S.A. § 28.428(1)(1)(a) provides that section 227 does not apply
[t]o a person holding a valid license to carry a pistol concealed upon his or her person issued by another state except where the pistol is carried in nonconformance with a restriction appearing on the license.
On appeal, the prosecution argues that the Legislature did not intend this provision to apply to Michigan residents. Defendant argues that the plain language of the statute applies to any "person," and does not limit the exception to nonresidents of Michigan.
Statutory interpretation is a question of law reviewed de novo on appeal. People v. Hammons, 210 Mich.App. 554, 557, 534 N.W.2d 183 (1995). The purpose of statutory interpretation is to give effect to the intent of the Legislature. People v. Morris, 450 Mich. 316, 326, 537 N.W.2d 842 (1995). If the language of the statute is unambiguous, we enforce it as plainly written. However, if a statute is susceptible to more than one interpretation, we must engage in judicial construction and interpret the statute. Id. A statute that is unambiguous on its face may be rendered ambiguous by its interaction with and its relation to other statutes. People v. Denio, 454 Mich. 691, 699, 564 N.W.2d 13 (1997). Penal statutes must be strictly construed, absent a legislative statement to the contrary. People v. Hardy, 188 Mich.App. 305, 309, 469 N.W.2d 50 (1991). A penal statute must be sufficiently definite and explicit to inform those who are subject to it what conduct will render them liable to its penalties. Id. "A person is not required, at peril of life, liberty, or property, to speculate concerning the meaning of criminal statutes." Id.
Although the intent of the Legislature may be inferred from the language of the statute, it is not the meaning of the particular words in the abstract, or their strictly grammatical construction, that governs. People v. Hill, 433 Mich. 464, 474, 446 N.W.2d 140 (1989).
"The words are to be applied to the subject matter and to the general scope of the provision and they are to be considered in light of the general purpose sought to be accomplished or the evil sought to be remedied." [Id., pp. 474-475, 446 N.W.2d 140, quoting People v. Gibson, 94 Mich.App. 172, 177, 288 N.W.2d 366 (1979), rev'd on other grounds 411 Mich. 993, 308 N.W.2d 111 (1981).]
At first glance, the language of M.C.L. § 750.231a(1)(a); M.S.A. § 28.428(1)(1)(a) appears unambiguous. "A person holding a valid license to carry a pistol concealed upon his or her person issued by another state" appears to apply to any person, and not only a resident of the state that issued the license. However, when read together with the licensing requirements for Michigan residents, and in light of the general purpose of the CCW statute, we find that the Legislature intended the exemption to apply only to nonresidents of Michigan.
M.C.L. § 28.426(1); M.S.A. § 28.93(1) provides in part:
The prosecuting attorney, the sheriff, and the director of the department of state police, or their respective authorized deputies, shall constitute boards exclusively authorized to issue a license to an applicant residing within their respective counties, to carry a pistol concealed on the person and to carry a pistol, whether concealed or otherwise, in a vehicle operated or occupied by the applicant. The county clerk of each county shall be clerk of the licensing board, which board shall be known as the concealed weapon licensing board. A license to carry a pistol concealed on the person or to carry a pistol, whether concealed or otherwise, in a vehicle operated or occupied by the person applying for the license, shall not be granted to a person unless the person is 18 years of age or *392 older, is a citizen of the United States, and has resided in this state 6 months or more. A license shall not be issued unless it appears that the applicant has good reason to fear injury to his or her person or property, or has other proper reasons, and is a suitable person to be licensed. [Emphasis added.]
The statute then enumerates specific criteria that must be met before an applicant may be issued a license. M.C.L. § 28.426(1)(a)-(e); M.S.A. § 28.93(1)(a)-(e). It would be absurd for the Legislature to have enacted strict criteria for a Michigan resident to obtain a Michigan CCW license, and then to exempt him from liability under the CCW statute if he obtains a permit from another state. It is more reasonable to assume that the exemptions in M.C.L. § 750.231a; M.S.A. § 28.248(1) are designed to apply to persons not covered by the licensing procedure in place for Michigan residents. We therefore hold that the exemption in M.C.L. § 750.231a(1)(a); M.S.A. § 28.428(1)(1)(a) does not apply to Michigan residents. This interpretation is consistent with the opinion of the Attorney General. OAG 1994, No. 6798, pp. 144-146 (May 16, 1994). However, because the record supports a finding that defendant was a resident of Alabama, it is not necessary to remand.
When used in a statute conferring jurisdiction, residence is interpreted to mean legal residence or domicile. Fowler v. Fowler, 191 Mich.App. 318, 319, 477 N.W.2d 112 (1991).
The issue of a person's domicile is principally a question of intent, and is resolved by reference to all the facts and circumstance of the particular case. Proof of domicile does not depend on any particular fact, but on whether all the facts and circumstances taken together tend to establish it. All acts indicative of purpose must be carefully scrutinized. [Curry v. Jackson Circuit Court, 151 Mich.App. 754, 759, 391 N.W.2d 476 (1986) (citations omitted).]
At the time of his arrest, defendant held a valid Alabama driver's license, and his car was registered in Alabama. Defendant stated in an affidavit that his permanent address was in Camden, Alabama. In June 1996, defendant applied for a Michigan personal identification card, giving his brother's home as his address. However, defendant stated in his trial brief that he did so only to obtain temporary employment in Michigan. Although defendant may have been residing in both Michigan and Alabama at the time of his arrest, he could only have one legal residence. Gluc v. Klein, 226 Mich. 175, 179, 197 N.W. 691 (1924). Because defendant had not applied for a Michigan driver's license, had not rented or purchased a home in Michigan, and had not obtained permanent employment in Michigan, we find that the evidence does not establish that defendant intended to permanently abandon his Alabama domicile. Therefore, although the trial court's interpretation of M.C.L. § 750.231a(1)(a); M.S.A. § 28.428(1)(1)(a) was incorrect, it properly granted defendant's motion to quash the bindover.
Affirmed.